Holt, J., concurring. I concur in the- result. 1 think, however, that part: “III. Reserved Questions, . . . (1) and (2),” should be omitted from the opinion for the reason that it tends to becloud possible issues that were not presented or argued here. The language used, “These two points are not argued in the case at bar. If either had been, it might have presented a serious question,” obviously suggests much doubt as to the right of the people of Carroll County (or any other county) to proceed under an initiated act that is in proper form or that meets all requirements. If the imaginary issues are so serious, then certainly in justice and fairness the people of Carroll County are entitled to have this court decide those issues now, in view of probable efforts of the electors of that county to consolidate the two county seats by an initiated act as they have attempted to do here.